PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/325,382
Filing Date: 13 Feb 2019
Appellant(s): SAN-EI GEN F.F.I., INC.



__________________
Douglas P. Mueller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 24, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated June 24, 2022, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-3, 6-9, 11, 12, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Isager et al. (US 2003/0041780) in view of Al-Assaf et al. (WO 2004/089991; cited on IDS filed March 22, 2019).
Regarding claims 1 and 3, Isager et al. teach a solid-in water emulsion composition comprising curcumin, water and a hydrocolloid, where the median diameter of the solid curcumin is preferably at the most 1 µm [0040-0042].  The hydrocolloids taught by Isager et al. include gum arabic and starch derivatives (i.e., modified starch).  Therefore, it would have been obvious to have provided a solid-in-water emulsion including both modified starch and gum arabic, as Isager et al. teach the hydrocolloids can be a mixture of hydrocolloids [0042].  Isager et al. further teach that the amount of pigment (e.g., curcumin) in the composition is about 20% [0048], which touches and thereby renders obvious the claimed range.
Isager et al. is silent as to the gum arabic being modified gum arabic.
Al-Assaf et al. teach a modified gum arabic to be used as a replacement for gum arabic.  The modified gum arabic provides improved emulsification efficiency and stability compared with unmodified gum arabic (p. 5 lines 1-6).
Therefore, where Isager et al. do not specify modified or unmodified gum arabic, it would have been obvious to have utilized modified gum arabic as taught by Al-Assaf et al., as the modified gum arabic of Al-Assaf et al. is taught to provide improved emulsifiability and emulsion stability to compositions in which the modified gum arabic is included.  Both of these properties, in turn, would have been expected to improve the emulsion of Isager et al.
Regarding claim 2, Isager et al. teach the composition can be a liquid composition, and that the water content can be adapted to customer demands [0046].
Regarding claim 3, Isager et al. teach that curcumin is the major pigment in turmeric [0039].  Therefore, the composition is considered to contain curcumin as a turmeric pigment.
Regarding claims 6 and 7, Isager teaches that the hydrocolloid is present at 1 to 90% by weight of the natural pigment [0044].  This overlaps the claimed ranges for both the amount of gum arabic and modified starch.  Therefore, it would have been obvious to have included amounts of gum arabic and modified starch as claimed, based on the teachings of Isager et al., with the reasonable expectation that a suitable emulsion composition would be claimed as the amounts of gum arabic and modified starch are consistent with the amounts of hydrocolloid taught in the prior art.
Regarding claim 8 and the ratio of modified starch to gum arabic, Isager et al. teach the hydrocolloids can be a mixture of hydrocolloids [0042].  However, while they do not teach the ratio of modified starch to gum arabic, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 9, Isager et al. teach that the composition may comprise a polyhydric alcohol (i.e., sugar alcohol) [0050].
Regarding claim 11, Isager et al. teach the amount of polyhydric alcohol (i.e., sugar alcohol) is present at 10 to 30% by weight of the dispersion [0050], and the amount of pigment is about 20% [0048], which provides a ratio of polyhydric alcohol to curcumin within the claimed range.
Regarding claim 12, Isager et al. teach the production of a solid-in-water emulsion, where the first a mixture of pigment (e.g., curcumin), hydrocolloid (e.g., gum arabic and modified starch) and water is prepared. Then the mixture is milled (i.e., wet pulverized) to arrive at a median diameter of particles of less than 1 µm [0067-0068]. The amount of pigment is about 20% [0048], which touches and thereby renders obvious the claimed range.
Isager et al. is silent as to the gum arabic being modified gum arabic.
Al-Assaf et al. teach a modified gum arabic to be used as a replacement for gum arabic.  The modified gum arabic provides improved emulsification efficiency and stability compared with unmodified gum arabic (p. 5 lines 1-6).
Therefore, where Isager et al. do not specify modified or unmodified gum arabic, it would have been obvious to have utilized modified gum arabic as taught by Al-Assaf et al., as the modified gum arabic of Al-Assaf et al. is taught to provide improved emulsifiability and emulsion stability to compositions in which the modified gum arabic is included.  Both of these properties, in turn, would have been expected to improve the emulsion of Isager et al.
Regarding claims 15 and 16, Isager et al. teach the composition is a pigment preparation, as well as food products colored with the compositions [0055].
Regarding claims 19 and 20, the modified gum arabic of Al-Assaf et al. is heat-treated (p. 14 lines 3-6).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Isager et al. (US 2003/0041780) in view of Al-Assaf et al. (WO 2004/089991; cited on IDS filed March 22, 2019) as applied to claim 9 above, and in further view of Omoto (JP 2015-023843; cited on IDS filed March 22, 2019, machine translation relied upon for rejection).
Modified Isager et al. teaches a composition comprising a polyhydric alcohol as set forth above with regard to claim 9. Polyhydric alcohols taught by Isager et al. include sorbitol, mannitol, dulcitol and adonitol [0050].  Isager et al. are silent as to the polyhydric alcohol being glycerol.
Omoto teaches a composition comprising curcumin in combination with gum arabic and a modified starch [0007, 0014].  Omoto teaches the composition further comprises a polyhydric alcohol, such as sorbitol, mannitol, or glycerin, in order to improve the antibacterial properties of the invention [0018-0019].  Therefore, it would have been obvious to have included glycerin as the polyhydric alcohol in the composition of Isager et al. where Omoto teaches glycerol as interchangeable with the polyhydric alcohols of Isager et al. This would have required no more than routine experimentation, and would have been expected to continue to provide a solid in water composition comprising curcumin.

 (2) Response to Argument

Appellant states that the rejection of claim 1 should be reversed, noting that the significant amount of curcumin and small particle size of the claimed invention show “no significant aggregation.”  Appellant to goes on to refer to experimental data “discussed above” that demonstrates the markedly improved storage properties and reduced aggregation of the claimed combination of modified gum arabic and modified starch (Appeal Br. 5).
These arguments are not persuasive.  The amount of the curcumin pigment taught in the prior art touches the upper end of the “significant” amount of curcumin claimed.  Yet, applicant has not compared the claimed amount of pigment with the amounts taught by the prior art to show any unexpected differences.  Further, the particle size of the pigment taught by the prior art is at most 1 µm, which is the same particle size as claimed.
Regarding the experimental data “discussed above” in the Appeal Br., where Appellant has not discussed the experimental data in the Argument section of the Brief, it is unclear what data in particular Appellant considers to be convincing evidence of unexpected results sufficient to overcome the prior art rejection.
Looking to the data provided in Appellant’s specification, the comparisons appear to be limited to comparisons of a single hydrocolloid (e.g., gum arabic or modified starch) with the claimed combination of gum arabic and modified starch.  However, where Isager et al. specifically teach at [0042] that mixtures of hydrocolloids are contemplated as part of their invention, to have selected a combination of two hydrocolloids from the list disclosed by Isager et al. to provide an emulsion composition is considered prima facie obvious.  The results shown by Appellant are not convincing evidence of unexpected results sufficient to outweigh the case of obviousness.
Appellant argues that Isager et al. mention curcumin, but curcumin is not utilized in any of Isager’s specific examples (Appeal Br. 6).
This argument is not persuasive.  "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Further, Appellant has provided no convincing arguments or evidence that the emulsion with curcumin provides an unexpected result compared with any of the other pigments disclosed by Isager et al.
Appellant similarly argues that Isager et al. disclose a wide range of options for the hydrocolloids to be included in their composition, but do not provide any direction for selecting the claimed combination, nor does Isager et al. provide any indication that any specific combination would be particularly advantageous (Appeal Br. 6).
This argument is not persuasive.  As noted previously, Isager et al. specifically teach at [0042] that mixtures of hydrocolloids are contemplated as part of their invention.  Therefore, to have selected a combination of hydrocolloids in the composition is considered to be obvious based on the specific teaching of a mixture by Isager et al.  Further, while Appellants compare the mixture of gum arabic and modified starch with modified starch or gum arabic alone, the Examiner finds no comparisons with other hydrocolloid mixtures such that it can be said that the claimed combination provides an unexpected result when compared with other combinations of hydrocolloids.
Appellant argues that the general teachings of Isager et al. provide no direction to the specific combination of gum arabic, curcumin and modified starch as claimed, and provide no expectation of the properties of improved storage stability (Appeal Br. 6).
These arguments are not persuasive.  As stated in the rejection above, Isager et al. teaches all of the claimed components, including mixtures of hydrocolloids such as gum arabic and modified starch, together in colorant emulsion compositions.  One of ordinary skill, based on the teachings of Isager et al., would have had a reasonable expectation that the claimed composition would have provided a suitable solid-in-water emulsion composition.  Appellant has not provided convincing arguments or evidence that the claimed composition provides an unexpected result where Appellant is using known components to provide the predictable result of a colorant emulsion composition. 
Appellant argues that Al-Assaf’s teachings are in the context of liquid emulsions (Appeal Br. 7).
This argument is not persuasive.  Initially, it is noted that the claimed composition is a “solid-in-water emulsion,” which is considered a “liquid” emulsion.  Further, on page 32 lines 9-11 of Al-Assaf, it is stated that “Examples of emulsion” in their invention including oil-in-water and water-oil-water emulsions.  However, Al-Assaf is not limited to these example emulsions.  Further, the modified gum arabic is present in the aqueous portion of the emulsion, in both Al-Assaf and Isager et al.  Therefore, the advantages of the modified gum arabic to which Al-Assaf speaks at page 5,  lines 23-28, would be expected to be present when utilized in the emulsion of Isager et al.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/Nikki H. Dees/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        
Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791                                                                                                                                                                                                        	
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.